Name: Commission Regulation (EC) No 1523/94 of 29 June 1994 fixing the import levies on live cattle and on beef and veal other than frozen
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 162/50 Official Journal of the European Communities 30 . 6. 94 COMMISSION REGULATION (EC) No 1523/94 of 29 June 1994 fixing the import levies on live cattle and on beef and veal other than frozen THE COMMISSION OF THE EUROPEAN COMMUNITIES, or less than the guide price, the levy applicable equals the following percentage of the basic levy : Having regard to the Treaty establishing the European Community, (a) 100 % where the market price is more than or equal to 98 % of the guide price ; (b) 105 % where the market price is less than 98 % and more than or equal to 96 % of the guide price ; (c) 110 % where the market price is less than 96 % and more than or equal to 90 % of the guide price ; (d) 114 % where the market price is less than 90 % of the guide price ; Having regard to Council Regulation (EEC) No 805/68 of 27 June 1968 on the common organization of the market in beef and veal ('), as last amended by Regulation (EC) No 1 096/94 (2), and in particular Article 12 (8) thereof, Whereas, pursuant to Article 9 of Regulation (EEC) No 805/68 , a levy is applicable to the products specified in Article 1 ( 1 ) (a) of that Regulation ; whereas Article 12 fixes the amount of the levy applicable by reference to a percentage of the basic levy ; Whereas pursuant to Article 10 (4) of Regulation (EEC) No 805/68 the basic levy on the meat specified in sections (a), (c) and (d) of the Annex hereto is equal to the basic levy determined for bovine animals, multiplied by a standard coefficient fixed for each of the products in question ; whereas these coefficients are fixed by Commission Regulation (EEC) No 586/77 of 18 March 1977 laying down rules for the application of levies on beef and veal and amending Regulation (EEC) No 950/68 on the Common Customs Tariff (3), as last amended by Regulation (EEC) No 3661 /92 (4) ; Whereas in respect of bovine animals the basic levy is determined on the basis of the difference between the guide price and the Community free-at-frontier offer price plus the amount of the customs duty ; whereas the Community free-at-frontier offer price is determined in the light of the most representative purchasing possibili ­ ties, as regards quality and quantity, recorded over a certain period for bovine animals and for the fresh or chilled meat specified in section (a) of the Annex to the said Regulation under CN codes 0201 10 00, 0201 10 90, 0201 20 20 to 0201 20 50 , account being taken in parti ­ cular of the position with respect to supply and demand, of world market prices for frozen meat of a category which is competitive with fresh or chilled meat and of past experience ; Whereas the Council has not to date adopted the guide prices for adult bovine animals for the 1994/95 marketing year, which commences on 1 July 1994 ; whereas the price factors determined by Commission Regulation (EC) No 1 519/94 (^ should accordingly be taken into account for the calculation of the levies in order to ensure that the import arrangements continue to operate in the sector concerned ; Whereas if it is found that the price of adult bovine animals on representative Community markets is higher than the guide price, the levy applicable equals the fol ­ lowing percentage of the basic levy : (a) 75 % where the market price is less than or equal to 102% of the guide price ; (b) 50 % where the market price is more than 1 02 % and less than or equal to 1 04 % of the guide price ; (c) 25 % where the market price is more than 104 % and less than or equal to 106 % of the guide price ; (d) 0 % where the market price is more than 106 % of the guide price ; Whereas if it is found that the price of adult bovine animals on representative Community markets is equal to Whereas Regulation (EEC) No 586/77 stipulates that the basic levy is to be calculated according to the method set out in its Article 3 and on the basis of all the representa ­ tive free-at-frontier offer prices of the Community deter ­ mined for the products of each of the categories and cuts specified in Article 2 and established principally by reference to the prices specified in the customs docu ­ ments accompanying products imported from third coun ­ tries or from other information concerning export prices obtaining in those third countries ; O OJ No L 75, 23. 3 . 1977, p. 10 . (4) OJ No L 370, 19 . 12. 1992, p . 16 .(') OJ No L 148 , 28 . 6 . 1968 , p. 24. O OJ No L 121 , 12. 5 . 1994, p. 9 . 0 See page 45 of this Official Journal . 30 . 6 . 94 Official Journal of the European Communities No L 162/51 Whereas, however, offer prices that do not correspond to real purchasing possibilities or that relate to unrepresenta ­ tive quantities should not be taken into account ; offer prices should also be excluded when the movement of prices in general or the information available suggests that they are unrepresentative of the true trend of prices in the country of origin ; Whereas in cases where for one or more categories of bovine animals or cuts of meat a free-at-frontier offer price cannot be established, the most recent available price should be used for the calculation ; Whereas if the free-at-frontier offer price differs by less than ECU 0,60 per 100 kilograms of live weight from that previously used for the calculation of the levy, the latter price should be retained ; Whereas pursuant to Article 10 (3) of Regulation (EEC) No 805/68 a special basic levy is determined for certain third countries on the basis of the difference between the guide price and the average price recorded over a certain period plus the amount of the customs duty ; Whereas Commission Regulation (EEC) No 611 /77 (1), as last amended by Regulation (EEC) No 1049/92 (2), provides that the special levy on products originating in and coming from Austria, Sweden and Switzerland should be determined on the basis of the weighted average of the prices of adult bovine animals recorded on the representa ­ tive markets of those third countries ; whereas the weighting coefficients and representative markets are specified in the Annexes to Regulation (EEC) No 611 /77 ; Whereas Council Decision 92/232/EEC of 1 October 1991 on the conclusion of an Agreement in the form of an exchange of letters between the European Economic Community and the Republic of Austria concerning the adjustment of the Community import arrangements applicable to certain beef and veal sector products origi ­ nating in Austria (3) lays down new provisions on prefe ­ rential imports under a separate tariff quota ; whereas this must be taken into account when the levies are fixed ; Whereas the levy is not collected in respect of imports under the quotas opened by Commission Regulations (EC) No 212/94 (4) and (EC) No 957/94 (*) and by Council Regulations (EC) No 129/94 (6), (EC) No 774/94 0 and (EC) No 775/94 (8); Whereas the average price is not to be used for calcula ­ ting the special levy unless it is at least ECU 1,21 per 100 kilograms of live weight more than the free-at-frontier offer price determined in accordance with Article 1 0 (2) of Regulation (EEC) No 805/68 ; Whereas if the average price differs by less than ECU 0,60 per 100 kilograms of live weight from that previously used to calculate the levy, the latter may be retained ; Whereas in cases where one or more of the abovemen ­ tioned third countries adopt, for reasons of health for example, measures affecting the prices recorded on their markets, the Commission may use the latest prices recorded before the entry into force of such measures ; Whereas pursuant to Article 12 (6) of Regulation (EEC) No 805/68 the price of adult bovine animals on represen ­ tative Community markets is the price established on the basis of prices recorded over a period to be determined on the representative market or markets of each Member State in respect of the various categories of adult bovine animals or of meat from such animals, after taking into account the size of each of these categories and the rela ­ tive size of the bovine herd of each Member State ; Whereas the representative markets, categories and quali ­ ties of products and weighting coefficients are fixed in Annex II to Commission Regulation (EEC) No 610/77 of 18 March 1977 on the determination of prices of adult bovine animals on representative Community markets and the survey of prices of certain other cattle in the Community (9), as last amended by Regulation (EC) No 1155/94 (10) ; Whereas, for Member States with several representative markets, the price of each category and quality is equal to the arithmetic mean of the prices recorded on each of those markets ; whereas, for representative markets held several times in one period of seven days, the price of each category and quality is equal to the arithmetic mean of the prices recorded on each market day ; whereas in respect of Italy the price of each category and quantity is equal to the average, weighted by the special weighting coefficients fixed in Annex II to Regulation (EEC) No 610/77, of the prices recorded in the surplus and deficit zones ; whereas the price recorded in the surplus zone is equal to the arithmetic mean of the prices recorded on each of the markets within that zone ; whereas in respect of the United Kingdom the weighted average prices of adult bovine animals recorded on the representative markets of Great Britain on the one hand and Northern Ireland on the other are adjusted by the coefficient fixed in the abovementioned Annex II ; Whereas prices for the different categories and qualities not obtained from prices which are 'live weight excluding tax' are multiplied by the live weight conversion coeffi ­ cients fixed in Annex II to the said Regulation and, in the case of Italy, are first increased or reduced by the correc ­ tive amounts fixed in the said Annex : (') OJ No L 77, 25. 3 . 1977, p . 14. 0 OJ No L 111 , 29 . 4. 1992, p. 7. 0 OJ No L 111 , 29 . 4. 1992, p. 16 . (4) OJ No L 27, 1 . 2 . 1994, p . 38. 0 OJ No L 108, 29 . 4. 1994, p. 13 . (6) OJ No L 22, 27. 1 . 1994, p . 1 . 0 OJ No L 91 , 8 . 4. 1994, p . 1 . 0 OJ No L 91 , 8 . 4. 1994, p. 4. 0 OJ No L 77, 25. 3 . 1977, p . 1 . H OJ No L 129, 21 . 5 . 1994, p . 5. No L 162/52 Official Journal of the European Communities 30 . 6 . 94 Whereas if one or more Member States, for veterinary or health reasons for example, adopt measures affecting the normal trend of prices recorded on their markets the Commission may disregard the prices recorded on the market or markets in question, or use the latest prices recorded on the market or markets in question before the entry into force of such measures ; Whereas, in the absence of information, prices recorded on representative Community markets are determined mainly by reference to the most recently recorded prices ; Whereas for such period as the price of adult bovine animals recorded on representative Community markets differs by less than ECU 0,24 per 100 kilograms of live weight from the price previously used, the latter is retained ; Whereas the levies must be so fixed that obligations arising from international agreements concluded by the Community continue to be fulfilled ; whereas the levies fixed must be consistent with interim agreements entered into by the Community ; whereas account should also be taken of Council Regulation (EC) No 3698/93 of 22 December 1993 concerning the arrangements applicable to the import into the Community of products origina ­ ting in the Republics of Bosnia-Herzegovina, Croatia and Slovenia and the former Yugoslav Republic of Macedo ­ nia ('), which provides for reductions in the levies on certain products of the beef and veal sector imported into the Community ; whereas Commission Regulation (EC) No 250/94 (2) establishes detailed rules for the importa ­ tion of these products ; Whereas, in addition, account must be taken of Decision 94/ 1 /ECSC, EC of the Council and Commission (3), concerning the conclusion of the Agreements on the European Economic Area, between the European Community, the European Coal and Steel Community and their Member States, on the one hand, and Austria, Finland, Iceland, Norway, Sweden and Liechtenstein, on the other hand, hereafter referred to as the 'EEA Agree ­ ment' ; whereas the Bilateral Agreements on agriculture between the Community, on the one hand, and Austria and Finland, on the other hand, enter into force at the same time as the EEA Agreement ; whereas Commission Regulation (EC) No 266/94 (4), as amended by Regulation (EC) No 394/94 0, lays down for 1994 detailed rules for the application of the import arrangements for these products originating in Sweden ; Whereas Council Regulation (EEC) No 715/90 (6), as last amended by Regulation (EC) No 235/94 Q, lays down the arrangements applicable on agricultural products and certain goods resulting from the processing of agricultural products originating in the African, Caribbean and Pacific States ; Whereas Council Regulations (EC) No 3491 /93 (8) and (EC) No 3492/93 (9), on certain procedures for applying the Europe Agreement establishing an association between the European Communities and their Member States, of the one part, and the Republics of Hungary and Poland, of the other part, and Council Regulation (EEC) No 520/92 of 27 February 1992 on certain rules for applying the Interim Agreement on trade and trade ­ related matters between the European Economic Commu ­ nity and the European Coal and Steel Community, of the one part, and the Czech and Slovak Federal Republic, of the other part (10), as amended by Regulation (EEC) No 2235/93 ( 1 ! ), and in particular Article 1 thereof introduce arrangements for reducing import levies on certain products ; whereas Commission Regulation (EC) No 1390/94 (12), lays down detailed rules for applying the import arrangements provided for in these agreements as regards beef ; Whereas Council Regulations (EC) No 3641 /93 ( 13) and (EC) No 3642/93 (H) on certain rules for applying the Interim Agreement on trade and trade-related matters between the European Economic Community and the European Coal and Steel Community, of the one part, and the Republic of Bulgaria and Romania, of the other part ; whereas Commission Regulation (EC) No 1 389/94 ( 15) lays down detailed rules for applying the arrangements provided for in these agreements as regards beef ; Whereas, pursuant to Article 101 ( 1 ) of Council Decision 91 /482/EEC of 25 July 1991 on the association of the overseas countries and territories with the European Economic Community (16) no levies shall apply on imports of products originating in the overseas countries and territories ; Whereas the various cuts of beef and veal are defined in Regulation (EEC) No 586/77 ; Whereas, pursuant to Article 33 (2) of Regulation (EEC) No 805/68 , the nomenclature provided for in this Regula ­ tion is incorporated in the combined nomenclature ; Whereas the levies and special levies are fixed before the 27th day of each month and are applicable from the first Monday of the following month ; whereas these levies may be altered in the period between two fixings where the basic levy or special basic levy is altered, or in the case of changes in the prices recorded on Community repre ­ sentative markets ; (8) OJ No L 319, 21 . 12. 1993, p . 1 . O OJ No L 319 , 21 . 12 . 1993, p . 4. 0 °) OJ No L 56, 29. 2. 1992, p . 9 . (") OJ No L 200, 10. 8 . 1993, p . 5. ( 12) OJ No L 152, 18 . 6 . 1994, p . 20. (') OJ No L 344, 31 . 12. 1993, p. 1 . (2) OJ No L 31 , 4. 2. 1994, p. 8 . (3) OJ No L 1 , 3 . 1 . 1994, p. 1 . (4) OJ No L 32, 5. 2. 1994, p. 9 . O OJ No L 53, 24. 2. 1994, p. 13 . (6) OJ No L 84, 30. 3 . 1990, p. 85. 0 OJ No L 30, 3 . 2. 1994, p. 12. ( 13) OJ No L 333, 31 . 12. 1993, p . 16. O OJ No L 333, 31 . 12. 1993 , p . 17. H OJ No L 152, 18 . 6 . 1994, p . 20 . ( 16) OJ No L 263, 19 . 9 . 1991 , p . 1 . 30 . 6 . 94 Official Journal of the European Communities No L 162/53 Whereas the representative market rates defined in Article 1 of Council Regulation (EEC) No 3813/92 ('X as amended by Regulation (EC) No 3528/93 (2), are used to convert amounts expressed in third country currencies and are used as the basis for determining the agricultural conversion rates of the Member States' currencies ; whereas detailed rules on the application and determina ­ tion of these conversions were set by Commission Regu ­ lation (EEC) No 1 068/93 (3), amended by Regulation (EC) No 547/94 (4); Whereas, having regard to the provisions of the aforemen ­ tioned Regulation, and in particular to the information and quotations known to the Commission, the levies on live cattle and beef and veal other than frozen meat should be as set out in the Annex hereto, HAS ADOPTED THIS REGULATION : Article 1 The import levies on live cattle and beef and veal other than frozen meat shall be as set out in the Annex to the present Regulation . Article 2 This Regulation shall enter into force on 1 July 1994. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 29 June 1994. For the Commission Rene STEICHEN Member of the Commission (') OJ No L 387, 31 . 12. 1992, p. 1 . (2) OJ No L 320, 22. 12. 1993, p. 32. (3) OJ No L 108, 1 . 5. 1993, p. 106. (4) OJ No L 69, 12. 3 . 1994, p. 1 . No L 162/54 Official Journal of the European Communities 30 . 6. 94 ANNEX to the Commission Regulation of 29 June 1994 fixing the import levies on live cattle and on beef and veal other than frozen (ECU/100 kg) CN code Austria (4) Sweden/Switzerland Other third countries 0 Croatia / Slovenia / Bosnia-Herzegovina / Former Yugoslav Republic of Macedonia (3)  Live weight  0102 90 05  17,086 0,000 131,433 (') 0102 90 21  17,086 0,000 131,433 (') 0102 90 29  17,086 0,000 131,433 (') 0102 90 41  17,086 0,000 131,433 (') ( «) 0102 90 49  17,086 0,000 131,433 (') ( «) 0102 90 51 23,058 17,086 0,000 131,433 (') 0102 90 59 23,058 17,086 0,000 131,433 (') 0102 90 61  17,086 0,000 131,433 (') 0102 90 69  17,086 0,000 131,433 0) 0102 90 71 23,058 17,086 0,000 131,433 (') 0102 90 79 23,058 17,086 0,000 131,433 (')  Net weight  0201 10 00 43,811 32,464 0,000 f) 249,723 (') 0 0201 20 20 43,811 32,464 0,000 Q 249,723 (') 0 0201 20 30 35,049 25,971 0,000 0 199,778 ( l)0 0201 20 50 52,573 38,957 0,000 f) 299,667 (')O 0201 20 90  48,696 0,000 0 374,583 (') 0 0201 30 00  55,701 0,000 f) 428,471 (') 0 0206 10 95  55,701 0,000 428,471 (') 0210 20 10  48,696 0,000 374,583 0210 20 90  55,701 0,000 428,471 0210 90 41  55,701 0,000 428,471 0210 90 90  55,701 0,000 428,471 1602 50 10  55,701 0,000 428,471 1602 90 61  55,701 0,000 428,471 (') In accordance with amended Regulation (EEC) No 715/90, levies are not applied to products imported directly into the French overseas departments, originating in the African, Caribbean and Pacific States. H No import levy applies to OCT originating products according to Article 101 (1 ) of Decision 91 /482/EEC. O This levy is applicable only to products complying with the provisions of Commission Regulation (EC) No 250/94. O This levy is applicable only to products complying with the provisions of the Agreement between the EEC and Austria (OJ No L 1 1 1 , 29. 4. 1992, p. 21 ). (*) Products falling within this code, imported from Poland and Hungary under the Agreements concluded between those countries and the Community and the Interim Agreements between the Czech Republic, the Slovak Republic, Bulgaria and Romania and the Community and the Interim Agreements between the Czech Republic, the Slovak Republic, Bulgaria and Romania and the Community, and in respect of which EUR.l certificates issued in accor ­ dance with Commission Regulation (EEC) No 2697/93, amended, or Regulation (EC) No 346/94 have been presented, are subject to the levies foreseen in those Regulations. O Products falling within this code, imported from Poland or Hungary under the Agreements concluded between those countries and the Community and the Interim Agreements between the Czech Republic, the Slovak Republic and the Community, and in respect of which EUR.l certificates issued in accordance with Commission Regulation (EC) No 358/94 (OJ No L 46, 18 . 2. 1994, p. 34) have been presented, are subject to the levies foreseen in that Regulation. 0 The levy may be reduced in accordance with the Agreement between the Community and Sweden (OJ No L 346, 31 . 12. 1993, p. 36) and Regulation (EC) No 266/94.